FILED
                                                  United States Court of Appeals
                                                          Tenth Circuit

                                                      December 18, 2013
                                       PUBLISH        Elisabeth A. Shumaker
                                                          Clerk of Court
                     UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT



REPUBLICAN PARTY OF NEW
MEXICO; REPUBLICAN PARTY OF
BERNALILLO COUNTY;
REPUBLICAN PARTY OF DONA
ANA COUNTY; NEW MEXICO
TURN AROUND; NEW MEXICANS
FOR ECONOMIC RECOVERY PAC;
HARVEY YATES; ROD ADAIR;
CONRAD JAMES; HOWARD JAMES
BOHLANDER; MARK VETETO,

               Plaintiffs-Appellees,

v.                                               No. 12-2015
GARY K. KING, in his official
capacity as New Mexico Attorney
General; KARI E. BRANDENBURG;
JANETTA HICKS; ANGELA R.
PACHECO, in their official capacities
as District Attorneys,

               Defendants-Appellants.

and

DIANNA J. DURAN, in her official
capacity as New Mexico Secretary of
State; AMY ORLANDO, in her
official capacity as District Attorney,

               Defendants.

------------------------------
 STATE OF VERMONT; STATE OF
 HAWAII; STATE OF IOWA; STATE
 OF MONTANA; STATE OF RHODE
 ISLAND; STATE OF WEST
 VIRGINIA,

             Amici Curiae.



        APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW MEXICO
                 (D.C. NO. 1:11-CV-00900-WJ-KBM)


Phillip Baca, Assistant Attorney General (Gary K. King, Attorney General, with
him on the briefs) Office of the Attorney General, Albuquerque, New Mexico, for
Appellants.

Randy Elf, James Madison Center for Free Speech, Terre Haute, Indiana (James
Bopp, Jr., James Madison Center for Free Speech, Terre Haute, Indiana, and Paul
M. Kienzle III, Scott & Kienzle, P.A., Albuquerque, New Mexico, with him on
the brief) for Appellees.

William H. Sorrell, Attorney General of Vermont, and Eve Jacobs-Carnahan,
Assistant Attorney General of Vermont, Montpelier, Vermont, David M. Louie,
Attorney General of Hawaii, Honolulu, Hawaii, Steve Bullock, Attorney General
of Montana, Helena, Montana, Darrell V. McGraw, Jr., West Virginia Attorney
General, Office of the Attorney General, Charleston, West Virginia, Tom Miller,
Attorney General of Iowa, Des Moines, Iowa, and Peter F. Kilmartin, Attorney
General, State of Rhode Island, Providence, Rhode Island, filed an Amici brief on
behalf of Appellants.


Before TYMKOVICH, McKAY, and O’BRIEN, Circuit Judges.


TYMKOVICH, Circuit Judge.




                                       -2-
      This case requires us to consider state campaign finance regulations in light

of the Supreme Court’s ruling in Citizens United v. FEC, 558 U.S. 310 (2010).

Citizens United held that federal election law violated the First Amendment by

restricting independent political spending because the speaker was a

corporation—the holding allowed corporate entities to make unlimited

independent expenditures supporting or opposing issues or candidates as long as

the expenditures were not coordinated with a candidate for federal office.

      Before the Court’s decision in Citizens United in 2010, however, New

Mexico had introduced a new state campaign finance law that imposed a host of

contribution and other limitations on political parties, political action committees,

and donors to such entities. In particular for purposes of this appeal, the state

limited the amount an individual may contribute to a political committee.

Potential donors, political parties, and political committees mounted an as-applied

challenge to the law in federal district court, contending several of its provisions

violated the First Amendment.

      The district court agreed and issued a preliminary injunction, enjoining the

enforcement of two provisions: (1) limits on contributions to political committees

for use in federal campaigns, and (2) limits on contributions to political

committees that are to be used for independent expenditures, i.e., expenditures not

authorized by or coordinated with a candidate or candidate committee. See

Republican Party of N.M. v. King, 850 F. Supp. 2d 1206, 1216 (D.N.M. 2012).

                                          -3-
New Mexico appealed the latter ruling, contending that the limit on contributions

furthers the state’s compelling interest in preventing corruption or the appearance

of corruption in campaign spending.

      As we explain below, the district court was correct that the challenged

provision cannot be reconciled with Citizens United and, as a result, did not err in

entering a preliminary injunction.

                                  I. Background

       New Mexico enacted in 2009 a measure that imposed campaign

contribution limits for statewide and nonstatewide elections. New Mexico’s law,

N.M. Stat. § 1-19-34.7, targets contributions to political committees and

candidates in several ways.

      The statute caps contributions from individuals to political committees at

$5,000, contributions to candidates for nonstatewide office at $2,300, and

contributions to candidates for statewide office at $5,000. Id. § 1-19-34.7(A)(1). 1


      1
          The relevant section of the statute is as follows:

      A.      The following contributions by the following persons are prohibited:
              (1) from a person, not including a political committee, to a:
                     (a) . . . .
                     (b) . . . .
                     (c) political committee in an amount that will cause that
                     person’s total contributions to the political committee to
                     exceed five thousand dollars ($5,000) during a primary
                     election or five thousand dollars ($5,000) during a general
                     election
                                                                        (continued...)

                                          -4-
The statute also prohibits accepting or soliciting a contribution that violates one

of these limits. Id. § 1-19-34.7(C). Though “political committee” is defined

broadly to include political parties, id. § 1-19-26(L), in this case only non-party

political committees have challenged the constitutionality of the law as applied to

them. Both groups want to solicit and accept contributions for independent

expenditures in excess of the statutory maximum of $5,000. New Mexico defends

the law on the grounds that Supreme Court precedent permits restrictions for

contributions and such restrictions further the state’s anti-corruption interests.

The appellees contend that Citizens United changes the analysis and mandates the

law’s invalidation.

      The Plaintiffs—an assortment of state and local political parties, political

action committees (PACs), and individuals—contend that these campaign finance

provisions are unconstitutional as applied to them. The challengers include both

state and local party organizations: the Republican Party of New Mexico (NM-

GOP), the Republican Party of Dona Ana County, and the Republican Party of

Bernalillo County. The PACs include the New Mexicans for Economic Recovery

Political Action Committee (NMER) and New Mexico Turn Around (NMTA), two

entities organized to engage in express advocacy. NMER is registered as a

political committee with the New Mexico Secretary of State. Its stated purpose is


      1
      (...continued)
N.M. Stat. § 1-19-34.7.

                                         -5-
to make independent expenditures but not contributions to candidates’ campaigns.

NMTA has a broader purpose: to make both independent expenditures and

contributions to candidates’ campaigns.

      Claiming an infringement on their First Amendment right to engage in

protected political speech, the organizations sought in district court a preliminary

injunction. The district court ultimately enjoined two provisions but only one is

on appeal: a provision which prevents individuals from making contributions to

political committees in excess of $5,000. N.M. Stat. § 1-19-34.7(A)(1). In

enjoining the enforcement of this provision, the district court found that under

Citizens United, the Supreme Court held there was no anti-corruption interest in

limiting independent expenditures. Consequently, the court concluded, as has

nearly every circuit court since Citizens United, there could be no anti-corruption

interest in limiting contributions to be used for such expenditures. The district

court also reasoned that even if NMER and NMTA had interests closely aligned

with a political party, this alignment would not change the analysis because,

under Supreme Court precedent, political parties could also make unlimited

independent expenditures. And as long as funds contributed to NMTA for

independent expenditures were kept segregated from funds that would be given to

candidates, the statute could not restrict those contributions.

       New Mexico timely appealed the district court’s grant of the preliminary

injunction, and we exercise jurisdiction under 28 U.S.C. § 1292(a)(1).

                                          -6-
                                    II. Analysis

      To obtain a preliminary injunction the moving party must demonstrate: (1)

a likelihood of success on the merits; (2) a likelihood that the moving party will

suffer irreparable harm if the injunction is not granted; (3) the balance of equities

is in the moving party’s favor; and (4) the preliminary injunction is in the public

interest. Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008). We review the grant of a

preliminary injunction for abuse of discretion. RoDa Drilling Co. v. Siegal, 552
F.3d 1203, 1208 (10th Cir. 2009).

      This appeal centers on the first prong, the plaintiffs’ likelihood of success

on the merits.

      A. Legal Framework–Campaign Finance Regulation

      The First Amendment “has its fullest and most urgent application to speech

uttered during a campaign for political office.” Ariz. Free Enter. Club’s Freedom

Club PAC v. Bennett, 131 S. Ct. 2806, 2817 (2011) (internal quotation marks

omitted). A “major purpose of the First Amendment was to protect the free

discussion of governmental affairs” especially of candidates and their beliefs and

performance. Id. at 2828. And as the Supreme Court explained in its seminal

campaign regulation decision, Buckley v. Valeo, 424 U.S. 1, 14 (1976) (per

curiam), political speech is the lifeblood of democracy—it is the means by which

citizens learn about candidates, hold their leaders accountable, and debate the

issues of the day.

                                         -7-
      But speech comes in many forms, and the Supreme Court in Buckley

recognized that the financing and spending necessary to enable political speech

receives substantial constitutional protection. See id. at 19. In fact, the Court

observed that restrictions on money spent on speech are the equivalent of

restrictions on speech itself: “A restriction on the amount of money a person or

group can spend on political communication during a campaign necessarily

reduces the quantity of expression by restricting the number of issues discussed,

the depth of their exploration, and the size of the audience reached.” Id. For

these reasons, laws that burden political speech are subject to careful judicial

review.

      Buckley was careful to draw a distinction between limitations on

expenditures for political speech and limitations on contributions to candidates.

“[W]e have understood that limits on political expenditures deserve closer

scrutiny than restrictions on political contributions.” FEC v. Colo. Republican

Fed. Campaign Comm. (Colorado II), 533 U.S. 431, 440 (2001). Expenditures

are core political speech directly advancing public debate, subject to strict

scrutiny. Expenditures cannot be restricted unless narrowly tailored to advance a

compelling state interest. See FEC v. Wis. Right to Life, 551 U.S. 449, 464

(2007).

      By contrast, contribution limitations that restrict “the amount that any one

person or group may contribute to a candidate or political committee entail[] only

                                         -8-
a marginal restriction upon the contributor’s ability to engage in free

communication.” Buckley, 424 U.S. at 20–21. A contribution only “serves as a

general expression of support for the candidate and his views,” and the quantity

of the contribution does not significantly affect this political communication. Id.

But such limitations still implicate core First Amendment rights. See Citizens

Against Rent Control v. City of Berkeley, 454 U.S. 290, 299 (1981) (“Placing

limits on contributions which in turn limit expenditures plainly impairs freedom

of expression.”). Thus, while not subject to strict scrutiny, contribution limits

still involve a “significant interference with associational rights” and “must be

closely drawn to serve a sufficiently important interest.” Davis v. FEC, 554 U.S.
724, 740 n.7 (2008); Buckley, 424 U.S. at 25. 2

      Contributions can come in several forms. In addition to direct

contributions to candidates, for example, expenditures coordinated with a

candidate are seen as indirect contributions, since they amount to nothing more

than spending by the candidate himself. Id. at 46 n.53. The Court has also



      2
         Some Justices have expressed disagreement with Buckley’s application of
a lower level of scrutiny to contribution limits. See, e.g., Randall v. Sorrell, 548
U.S. 230, 265–73 (2006) (Thomas, J., concurring). And Justice Stevens even
rejected the notion of money as speech by proxy, see Nixon v. Shrink Mo. Gov’t
PAC, 528 U.S. 377, 398–99 (2000) (Stevens, J., concurring), suggesting an even
lower level of scrutiny for campaign regulations. We need not weigh in on the
proper level of scrutiny for contribution limits, because in the wake of Citizens
United, limits on contributions to PACs for the purpose of making independent
expenditures are unconstitutional even under a lower level of scrutiny.

                                         -9-
upheld limits on contributions to political committees that make multiple

contributions to candidates, limits on contributions to political parties, and

restrictions on political parties’ coordinated expenditures with their candidates.

See Cal. Med. Ass’n v. FEC, 453 U.S. 182 (1981) (Cal-Med) (multi-candidate

political committees); McConnell v. FEC, 540 U.S. 93 (2003) (contributions to

political parties), overruled in part by Citizens United, 558 U.S. at 365–66;

Colorado II, 533 U.S. at 465 (coordinated expenditures by political parties).

      But ever since Buckley, the Court has struck down limits on independent

expenditures, i.e., those that are not coordinated with candidates. The Court’s

rationale has been that independent expenditures by individuals do not pose the

same risks as direct contributions. 424 U.S. at 47–48. And in a series of cases

since Buckley the Court has repeatedly struck down limits on the independent

expenditures by political parties, political action committees, unions, and

corporations. See Colo. Republican Fed. Campaign Comm. v. FEC (Colorado I),

518 U.S. 604, 618 (1996) (political parties); FEC v. Nat’l Conservative PAC

(NCPAC), 470 U.S. 480 (1985) (political action committees); Citizens United, 558
U.S. at 365 (unions and corporations); First Nat’l Bank of Boston v. Bellotti, 435
U.S. 765, 795 (1978) (corporations).

      The Buckley framework, importantly, recognizes only a narrow

governmental interest in regulating political speech—preventing corruption or the

appearance of corruption. When Buckley “identified a sufficiently important

                                         -10-
governmental interest in preventing corruption or the appearance of corruption,

that interest was limited to quid pro quo corruption.” Citizens United, 558 U.S. at

359. “The hallmark of corruption is the financial quid pro quo: dollars for

political favors.” NCPAC, 470 U.S. at 497.

      Citizens United stepped into a long-running debate over what other

governmental interests might satisfy the government’s regulatory interest in

political speech. In that case, Citizens United, a non-profit corporation, produced

a documentary highly critical of Hillary Clinton, then a presidential candidate in

the 2008 Democratic primaries. 558 U.S. at 319–20. Because of the movie’s

strong criticism of Clinton’s candidacy, Citizens United worried the FEC might

deem the movie an “electioneering communication,” which, under 2 U.S.C.

§ 441b, corporations and unions were prohibited from making. An electioneering

communication was defined by federal law as “any broadcast, cable, or satellite

communication” that “refers to a clearly identified candidate for Federal office”

and was made within sixty days of a general election or thirty days of a primary

election. 2 U.S.C. § 434(f)(3)(A). The FEC regulation further defined an

“electioneering communication” as one that was “publicly distributed.” 11 C.F.R.

§ 100.29. Citizens United sought declaratory and injunctive relief against the

FEC, arguing that § 441b was unconstitutional as applied to its movie.

      The Supreme Court struck down § 441b. The Court held that independent

expenditures could not be restricted merely because of the corporate identity of

                                        -11-
the speaker. In doing so, the Court overruled Austin v. Michigan Chamber of

Commerce, 494 U.S. 652 (1990), a plurality opinion which had held that

restrictions on political speech by corporations furthered a permissible

governmental interest in reducing the distorting financial influence of business

corporations on the political process. The Court rejected Austin’s application of a

broad anti-distortion rationale to support campaign finance restrictions and held

that the only valid interest for restricting political speech was preventing quid pro

quo corruption. Citizens United, 558 U.S. at 359. “The absence of

prearrangement and coordination of an expenditure with the candidate or his

agent not only undermines the value of the expenditure to the candidate, but also

alleviates the danger that expenditures will be given as a quid pro quo for

improper commitments from the candidate.” Id. at 357 (quoting Buckley, 424
U.S. at 47).

      Citizens United thus resolved a longstanding debate over whether other

governmental interests could support restrictions on campaign financing. 3 “Over

time, various other justifications for restricting political speech have been


      3
         Disclosure and disclaimer requirements, on the other hand, are subject to
“exacting scrutiny” and may be upheld if there is “a ‘substantial relation’ between
the disclosure requirement and a ‘sufficiently important governmental
interest’”—namely, opening up information to the public. Citizens United, 558
U.S. at 366–67 (quoting Buckley, 424 U.S. at 64, 66). The Court upheld
disclosure requirements at issue in Citizens United because they provided the
electorate with information about the identity of the speaker and did not impose a
chill on political speech, even for independent expenditures.

                                         -12-
offered—equalization of viewpoints, combating distortion, leveling electoral

opportunity, encouraging the use of public financing, and reducing the appearance

of favoritism and undue political access or influence—but the Court has

repudiated them all. As such, after Citizens United there is no valid governmental

interest sufficient to justify imposing limits on fundraising by independent-

expenditure organizations.” Wis. Right to Life State PAC v. Barland, 664 F.3d
139, 153–54 (7th Cir. 2011) (citations omitted).

      Citizens United also opened the playing field for independent expenditures

by non-profit corporations. After Citizens United, the Court no longer perceives a

“threat of quid pro quo corruption”

             when independent groups spend money on political
             speech. By definition, an independent expenditure is
             political speech presented to the electorate that is not
             coordinated with a candidate. The separation between
             candidates and independent expenditure groups negates
             the possibility that independent expenditures will result
             in the sort of quid pro quo corruption with which [the
             Court’s] case law is concerned. In short, the
             candidate-funding circuit is broken. Citizens United thus
             held as a categorical matter that independent
             expenditures do not lead to, or create the appearance of,
             quid pro quo corruption.

Id. at 153 (internal quotation marks omitted).

      It is worth repeating: the Court firmly rejected the contention that

independent expenditures give rise to corruption or the appearance of corruption.

“The appearance of influence or access . . . will not cause the electorate to lose


                                         -13-
faith in our democracy. By definition, an independent expenditure is political

speech . . . not coordinated with a candidate.” Citizens United, 558 U.S. at 360.

And, in any event, as the Court saw it, “[i]ngratiation and access . . . are not

corruption,” id., since “[f]avoritism and influence are not . . . avoidable in

representative politics. It is in the nature of an elected representative to favor

certain policies, and, by necessary corollary, to favor the voters and contributors

who support those policies.” Id. at 359 (quoting McConnell, 540 U.S. at 297

(Kennedy, J., concurring in part and dissenting in part)).

      In sum, Citizens United resolved the right of a non-profit corporation to

make independent expenditures without limits as to their source and amount. In

its wake, the circuit courts have also uniformly struck down limitations on

contributions to entities engaged in independent expenditures. Those cases are

relevant to our conclusion here.

      In the first decision analyzing contribution limitations following Citizens

United, the D.C. Circuit found unconstitutional the Bipartisan Campaign Reform

Act’s contribution limits as applied to an independent expenditure-only group.

SpeechNow.org v. FEC, 599 F.3d 686 (D.C. Cir. 2010). Recognizing the

government’s anti-corruption interest as the only legitimate basis for limiting

contributions, the D.C. Circuit reasoned that “because Citizens United holds that

independent expenditures do not corrupt or give the appearance of corruption as a

matter of law, then the government can have no anti-corruption interest in

                                          -14-
limiting contributions to independent expenditure-only organizations.” Id. at 696.

The court rejected the argument that independent expenditures “lead to

preferential access for donors and undue influence over officeholders,” because,

following Citizens United, “ingratiation and access . . . are not corruption.” Id. at

694 (alteration omitted). In response, the FEC argued that Citizens United did

not unsettle Buckley’s decision upholding contribution limits. Buckley, however,

concerned only direct contributions to candidates. The court reasoned that

although limits on direct contributions to candidates may prevent quid pro quo

corruption, limits on contributions for the purpose of making independent

expenditures promote no anti-corruption interest. Id.

      Five other circuits have also struck down contribution limits to independent

expenditure groups. See N.Y. Progress & Prot. PAC v. Walsh, 733 F.3d 483, 487

(2d Cir. 2013) (holding that an aggregate limit on an individual’s contributions is

unconstitutional as applied to contributions to groups for independent

expenditures); Texans for Free Enter. v. Tex. Ethics Comm’n, 732 F.3d 535, 538

(5th Cir. 2013) (holding that a state law ban on corporate contributions cannot be

applied to independent expenditure committees); Farris v. Seabrook, 677 F.3d
858, 867 (9th Cir. 2012) (concluding there was no state interest limiting

contributions to independent recall committees at $800); Thalheimer v. City of

San Diego, 645 F.3d 1109, 1121 (9th Cir. 2011) (concluding, in affirming grant of

preliminary injunction, that local ordinance capping contributions to independent

                                         -15-
expenditure committees at $500 violated First Amendment); Long Beach Area

Chamber of Commerce v. City of Long Beach, 603 F.3d 684, 698–99 (9th Cir.

2010) (holding that local ordinance restricting contributions cannot be applied to

political action committee seeking to use funds for independent expenditures);

Barland, 664 F.3d at 155 (holding that state law restricting contributions at

$10,000 cannot be applied to independent expenditure committees); N.C. Right to

Life, Inc. v. Leake, 525 F.3d 274, 293 (4th Cir. 2008) (holding unconstitutional a

state law limiting contributions to $4,000 as applied to independent expenditure

committees). 4

      With this framework, we turn to New Mexico’s regulations.

      B. Application


      4
         The Eleventh Circuit in an unpublished opinion declined to hold
unconstitutional limits on PAC-to-PAC contributions for the purpose of
independent expenditures. See Alabama Democratic Conference v. Broussard,
 __ F. App’x __, 2013 WL 5273304 (11th Cir. Sept. 19, 2013). The panel cited
evidence of coordination between the Alabama Democratic Party and the Alabama
Democratic Conference PAC in holding that the state may be able to justify the
application of a contribution limitation. But even so, the logic of Citizens United
would insist on the enforcement of bans on coordination, rather than targeting an
entire class of contributions to independent groups. Citizens United did not treat
corruption as a fact question to be resolved on a case-by-case basis. Instead, the
Court considered whether independent speech is the type that poses a risk of quid
pro quo corruption or the appearance thereof. See Citizens United, 558 U.S. at
360. The Court determined that speech through independent expenditures does
not pose such a risk. But it did not question the government’s authority to
enforce restrictions against coordination between candidates and independent
expenditure PACs—coordination breaks the essential independence of the
expenditure and has always been deemed the functional equivalent of a candidate
contribution. Id.

                                        -16-
      Citizens United governs the outcome in this case. Because there is no

corruption interest in limiting independent expenditures, there can also be no

interest in limiting contributions to non-party entities that make independent

expenditures. If an entity can fund unlimited political speech on its own without

raising the threat of corruption, no threat arises from contributions that create the

fund. As every other circuit to consider the issue has recognized, quid pro quo

corruption no longer justifies restrictions on uncoordinated spending for

independent expenditure-only entities, and the absence of a corruption interest

breaks any justification for restrictions on contributions for that purpose.

Consequently, as the district court found, NMER is likely to succeed on the

merits of its First Amendment challenges to New Mexico’s law.

      The district court also found in favor of NMTA, which would like to make

both candidate contributions and independent expenditures. New Mexico’s

arguments require more consideration. But in the end, as we explain, the

difference does not materially change our conclusions in light of Citizens United.

Any anti-corruption interest posed by candidate contributions are resolved by the

limitation on those contributions—NMTA’s direct contributions to candidates are

limited to $10,000 per election cycle. No such interest is met by limitations on its

independent expenditures as long as there is no coordination with candidates. In

short, New Mexico should be satisfied that its $10,000 per election cycle



                                         -17-
limitation averts corruption or its appearance, and thus has no further interest in

limiting contributions intended for independent expenditures.

      In an instructive case, the D.C. Circuit addressed the situation where a PAC

made independent expenditures and contributed to individual candidates. Emily’s

List v. FEC, 581 F.3d 1 (D.C. Cir. 2009). The court explained that a PAC that

makes independent expenditures “does not suddenly forfeit its First Amendment

rights when it decides also to make direct contributions to parties or candidates.”

Id. at 12. The court noted the PAC merely needs to ensure that its contributions

to parties or candidates come from an account set up for that purpose, not one

used for independent expenditures. Id. Applying these principles, the court

found unconstitutional regulations requiring Emily’s List to use a portion of its

limited “hard-money” funds (those given directly to candidates) for

advertisements, get-out-the-vote efforts, and voter registration drives. Id. at 16.

In other words, the PAC had the right to raise unlimited funds for independent

spending and could not be forced to fund portions of their independent activities

from their hard-money accounts (for which contributions were limited to $5,000).

Id. The FEC did not petition the Supreme Court for certiorari and ultimately

withdrew the challenged regulations. See 11 C.F.R. § 106.6(c), (f), reversed by

75 Fed. Reg. 13223 (Mar. 19, 2010).

      In this case, NMTA is similarly situated. It makes both independent

expenditures and candidate contributions. It maintains separate accounts for these

                                         -18-
purposes and, under the record we have, adheres to contribution limits for

donations to its candidate account. In these circumstances, under the logic of

Citizens United, no anti-corruption interest is furthered as long as the NMTA

maintains an account segregated from its candidate contributions. See Carey v.

FEC, 791 F. Supp. 2d 121, 131–32 (D.D.C. 2011) (concluding that maintaining

separate accounts for direct contributions and for independent expenditures

satisfies federal law). Because NMTA maintains such a segregated account, it

does not run afoul of candidate contribution restrictions.

      New Mexico puts forward two main counter-arguments: (1) it points to

Supreme Court precedent prior to Citizens United that, it contends, supports limits

on contributions for independent expenditures; and (2) the state’s interest in

preventing circumvention of valid contribution limits is a compelling interest

even after Citizens United.

      In support of its first argument, New Mexico points to Buckley, Cal-Med,

Colorado I, and McConnell. Yet every one of those cases concerns contributions

to entities different than those at issue here, and none supports its argument.

      In Buckley, the Court upheld contribution limits to candidates but struck

down limits on expenditures. One of the contribution limits the Court upheld was

the $25,000 aggregate limit on contributions to candidates and political

committees. 424 U.S. at 38. But the Court was not addressing contributions to

political committees for independent expenditures, only contributions to “political

                                         -19-
committees likely to contribute to [a particular] candidate.” Id. The concern was

that the absence of an aggregate cap would facilitate “evasion of the $1,000

contribution limitation.” Id. In other words, a donor could make numerous

contributions to different PACs likely to make contributions to the favored

candidate and thereby evade the individual limits on contributions to candidates.

The aggregate limitation served a justifiable limit on a donor’s ability to

contribute dollars directly to a candidate, either personally or through a PAC. 5

      Similarly, in Cal-Med, the Supreme Court reaffirmed contribution limits to

multi-candidate political committees, i.e., PACs that made campaign

contributions to multiple candidates. The Court reasoned, as in Buckley,

Congress could restrict contributions to such committees or else individuals could

circumvent the $1,000 limit on individual contributions and the $25,000 aggregate

limit. 453 U.S. at 197–99. In the opinion, however, there was no discussion, let

alone approval, of contribution restrictions for independent expenditures. In fact,

Justice Blackmun, in his concurring (and controlling) opinion, underscored that “a

different result would follow if [the restrictions] were applied to contributions to

a political committee established for the purpose of making independent




      5
        The federal aggregate limitations are currently subject to a challenge in
the Supreme Court in McCutcheon v. FEC, No. 12-536 (U.S. argued Oct. 8,
2013).

                                         -20-
expenditures, rather than contributions to candidates.” Id. at 203 (Blackmun, J.,

concurring) (emphasis added).

      In the next case New Mexico identifies, Colorado I, the Supreme Court

addressed independent expenditure limits on political parties. The Court held that

Congress could not limit the uncoordinated expenditures of political parties, but

the principal opinion noted that contributions to parties may pose a threat of

corruption because they enable independent party expenditures to benefit a

particular candidate. Colorado I, 518 U.S. at 617.

      The Court made clear in McConnell, however, that the government could

limit contributions to parties because of their inherent connection to and close

affiliation with their candidate standard-bearers. In McConnell, the Court upheld

limits on soft-money contributions to political parties—funds used for issue

advocacy and get-out-the-vote efforts. The Court held that “contributions to a

federal candidate’s party in aid of that candidate’s campaign threaten to

create—no less than would a direct contribution to the candidate—a sense of

obligation.” McConnell, 540 U.S. at 144. “This is particularly true of

contributions to national parties, with which federal candidates and officeholders

enjoy a special relationship and unity of interest.” Id. at 145.

      McConnell demonstrates the Court’s belief that political parties are so

inherently affiliated with candidates to justify a presumption that money a

contributor might give to a party will be spent on that candidate, thereby evading

                                         -21-
the candidate contribution limits. But neither Colorado I nor McConnell has

anything to say about contributions to political entities unaffiliated with

candidates or parties. And given Citizens United, there can be no similar concern

with contributions for independent expenditures by an entity unaffiliated with a

candidate.

      Drilling deeply into McConnell, New Mexico further argues that one

footnote—footnote 48—should be read as justifying restrictions on contributions

to non-party political committees. The footnote discusses the Court’s holding in

Cal-Med, which as we have explained, upheld contributions limitations to multi-

candidate PACs to implement the $1,000 cap on contributions to particular

candidates and the $25,000 combined cap on contributions to all candidates. 6


      6
        In responding to Justice Kennedy’s dissent arguing a narrow view of
corruption, the McConnell majority upheld BCRA’s restriction on soft money
contributions to political parties, stating,

             [I]n [Cal-Med], we upheld FECA’s $5,000 limit on
             contributions to multicandidate political committees. It
             is no answer to say that such limits were justified as a
             means of preventing individuals from using parties and
             political committees as pass-throughs to circumvent
             FECA’s $1,000 limit on individual contributions to
             candidates. Given FECA’s definition of ‘contribution,’
             the $5,000 and $25,000 limits restricted not only the
             source and amount of funds available to parties and
             political committees to make candidate contributions,
             but also the source and amount of funds available to
             engage in express advocacy and numerous other
             noncoordinated expenditures. If indeed the First
                                                                        (continued...)

                                        -22-
New Mexico claims the footnote expands Cal-Med not just to prevent the

circumvention of aggregate contribution limits to candidates but also to limit

independent expenditures.

      Yet there is good reason this interpretation is misplaced. As noted above,

Justice Blackmun in his concurring opinion in Cal-Med stated that his decision to

uphold the limit on contributions would be different if the restrictions “were

applied to contributions to a political committee established for the purpose of

making independent expenditures, rather than contributions to candidates.” Cal-

Med, 453 U.S. at 203 (Blackmun, J., concurring). In other words, Justice

Blackmun concluded “that contributions to political committees can be limited

only if those contributions implicate the governmental interest in preventing

actual or potential corruption.” Id. (emphasis added). And Justice Blackmun was

the fifth vote upholding the statute, and thus his more narrow view of the Court’s

holding is controlling. See Marks v. United States, 430 U.S. 188, 193 (1977)

(“[T]he holding of the Court may be viewed as that position taken by those


      6
          (...continued)
                Amendment prohibited Congress from regulating
                contributions to fund the latter, the
                otherwise-easy-to-remedy exploitation of parties as
                pass-throughs (e.g., a strict limit on donations that could
                be used to fund candidate contributions) would have
                provided insufficient justification for such overbroad
                legislation.
540 U.S. at 152 n.48.

                                           -23-
Members who concurred in the judgments on the narrowest grounds.”). Absent

strong evidence to the contrary, it is unlikely that the McConnell Court meant to

expand the narrow holding of Cal-Med.

      The McConnell Court’s analysis, moreover, was primarily aimed at the

soft-money activities of parties, namely, Congress’s concern that parties acted as

“pass-throughs” because of their natural affiliation with the party’s candidates.

McConnell, 540 U.S. at 152 n.48. But groups that do not share a party

relationship are treated differently. The Court noted that “[i]nterest groups . . .

remain free to raise soft money” and affirmed Congress’s recognition of the “real-

world differences between political parties and interest groups when creating a

system of campaign finance.” Id. at 188. These comments reflect the Court’s

acceptance of the analytical differences between parties and independent

expenditure groups for purposes of First Amendment protection: more onerous

contribution restrictions may be placed on political parties than on independent

groups. At most, what McConnell’s reliance on Cal-Med stands for is that

political parties have a close enough relationship with candidates such that

Congress can justifiably restrict contributions to parties—in ways that go beyond

merely preventing the circumvention of contribution limits to candidates. In that

case, it meant soft-money to parties was an appropriate target. But there is no

analog here for independent political committees. As one court explained, it is

“not an exaggeration to say that McConnell views political parties as different in

                                         -24-
kind than independent expenditure committees.” N.C. Right to Life, 525 F.3d at

293.

       New Mexico’s reading of footnote 48 is also inconsistent with the holding

of Citizens United. The holding in McConnell suggested that it is proper to

evaluate a donation or expenditure’s “potential impact on a candidate’s election”

or “value to the candidate” when assessing the potential for actual or apparent

corruption. 540 U.S. at 152. This discussion and footnote 48 were responses to

Justice Kennedy’s narrower and “crabbed view of corruption,” id.—a view that

the Supreme Court (per Justice Kennedy now in the majority) expressly adopted

in Citizens United as the only justification for campaign finance restrictions.

Citizens United affirmed that government can restrict campaign financing only to

prevent actual or apparent quid pro quo corruption. To the extent that footnote 48

rests on the assumption that the government may restrict speech for any reason

besides the prevention of actual or apparent quid pro quo corruption, New

Mexico’s reading is foreclosed by Citizens United. 7


       7
         New Mexico’s interpretation of footnote 48 also threatens to upend the
longstanding Buckley framework. If a contribution to outside groups for the
purpose of making independent expenditures implicates the government’s anti-
corruption interest, then the same interest is implicated by the independent
expenditures themselves. This would mean that “the entire Buckley edifice, built
on a foundation of a contribution-expenditure dichotomy, falls.” Richard L.
Hasen, Buckley Is Dead, Long Live Buckley: The New Campaign Finance
Incoherence of McConnell v. Federal Election Commission, 153 U. Pa. L. Rev.
31, 70 (2004). “Is that what the Court really intended buried in a few sentences
                                                                       (continued...)

                                        -25-
      One district court suggested that even if limits on contributions to

independent expenditure-only PACs are unconstitutional, hybrid PACs that make

both independent expenditures and contributions to candidates may implicate the

government’s anti-corruption interest. In Stop This Insanity, Inc. Employee

Leadership Fund v. FEC, 902 F. Supp. 2d 23 (D.D.C. 2012), the court held that a

hybrid PAC’s use of separate bank accounts for campaign contributions and

independent expenditures was insufficient to overcome the appearance of

corruption that exists when a single entity conducts both activities. In so holding,

the court disagreed with another judge in the district, see Carey, 791 F. Supp. 2d

at 131–32, and more directly with the D.C. Circuit’s holding in Emily’s List, 581
F.3d at 12.

      Stop This Insanity does not offer a compelling rationale why combining two

activities, neither of which by itself is corrupting, into a single entity suddenly

increases the risk of real or apparent quid pro quo corruption. The court asserted

that a PAC’s direct contribution compromises, or at least appears to compromise,

the independence of its express advocacy. See id. But a direct contribution is not

an example of the type of coordination that implicates a PAC’s independent

advocacy. In Citizens United, the Court held that independent expenditures are


      7
       (...continued)
of a footnote in one of the longest cases in Supreme Court history?” Id.; see also
Emily’s List, 581 F.3d at 14 n.13 (declining to adopt expansive reading of
footnote 48).

                                          -26-
by definition uncoordinated with candidates and cannot lead to the appearance of

quid pro quo corruption. 558 U.S. at 360. 8 A hybrid PAC’s direct contribution

does not alter the uncoordinated nature of its independent expenditures; there still

must be some attendant coordination with the candidate or political party to make

corruption real or apparent. 9 In any event, a hybrid PAC must respect both direct




      8
         We recognize, of course, that candidates are no doubt grateful for the
support of independent groups, but as we point out above, Citizens United held
that “ingratiation and access . . . are not corruption.” 558 U.S. at 310. For an
interpretation of independent expenditures supported by the Press Clause of the
First Amendment that avoids this difficulty, see Michael W. McConnell,
Reconsidering Citizens United as a Press Clause Case, 123 Yale L.J. 412 (2013)
(concluding Citizens United’s non-corruption explanation is overall unconvincing
and made the decision appear “naïve or obtuse”).
      9
        The FEC distinguishes independent expenditures from coordinated
contributions under the following regulation:

             (a) The term independent expenditure means an
             expenditure by a person for a communication expressly
             advocating the election or defeat of a clearly identified
             candidate that is not made in cooperation, consultation,
             or concert with, or at the request or suggestion of, a
             candidate, a candidate's authorized committee, or their
             agents, or a political party committee or its agents.
              ....
             (c) No expenditure shall be considered independent if
             the person making the expenditure allows a candidate, a
             candidate’s authorized committee, or their agents, or a
             political party committee or its agents to become
             materially involved in decisions regarding the
             communication . . . .

11 C.F.R. § 100.16 (2013).

                                        -27-
contribution limits and anti-coordination laws. These measures satisfy the

government’s anti-corruption interest with respect to hybrid PACs. 10

      Finally, New Mexico contends that its anti-circumvention rationale justifies

the contribution limits. See Colorado II, 533 U.S. at 456 (“[A]ll members of the

Court agree that circumvention is a valid theory of corruption.”). New Mexico

argues the threat of circumvention gives the state the authority to restrict

contributions and expenditures that are not directly corrupting but may facilitate


      10
          Stop This Insanity conflicts with Carey, another case from the same
district court. Carey endorses the concept a single entity may make both
candidate contributions and independent expenditures from segregated accounts.
See 791 F. Supp. 2d at 130–32. The FEC, for now, also endorses that approach:

             The Commission will no longer enforce 2 U.S.C.
             §§441a(a)(1)(C) and 441a(a)(3), as well as any
             implementing regulations, against any nonconnected
             political committee with regard to contributions from
             individuals, political committees, corporations, and
             labor organizations, as long as (1) the committee
             deposits the contributions into a separate bank account
             for the purpose of financing independent expenditures,
             other advertisements that refer to a Federal candidate,
             and generic voter drives (the “Non-Contribution
             Account”), (2) the Non-Contribution Account remains
             segregated from any accounts that receive
             source-restricted and amount-limited contributions for
             the purpose of making contributions to candidates, and
             (3) each account pays a percentage of administrative
             expenses that closely corresponds to the percentage of
             activity for that account.

FEC Statement on Carey v. FEC, Reporting Guidance for Political Committees
that Maintain a Non-Contribution Account (Oct. 5, 2011),
http://www.fec.gov/press/Press2011/20111006postcarey.shtml.

                                        -28-
the evasion of other valid limits. Yet there can be no freestanding anti-

circumvention interest. As Cal-Med and Colorado II indicate, there must be an

underlying risk of corruption that justifies a contribution limit, and there must be

a real possibility of evading those valid limits through unlimited contributions.

Here, there is no underlying risk of corruption since NMTA’s contributions to

candidates are controlled and any independent expenditures are not corrupting.

Citizens United, 558 U.S. at 360. As long as the PAC does not pass along the

donors’ funds to candidates or coordinate with candidates in making expenditures,

there is no possibility that unlimited contributions for independent expenditures

will enable donors to skirt otherwise valid contribution limits. 11

      As a fallback argument, New Mexico has suggested both here and below

that NMER and NMTA are not really independent of the Republican Party of New

Mexico, due to overlapping membership between the leadership of the PACs and

that of the state and local branches of the Republican Party. See Aplt. Br. at 9;



      11
         In Alabama Democratic Conference, an Eleventh Circuit panel suggested
that hybrid PACs could pose a unique risk of circumvention of individual
contribution limits. A supporter of a particular candidate may donate to a hybrid
PAC’s independent expenditure account while extracting a promise from the PAC
to donate to a particular candidate from its hard-money account. 2013 WL
5273304 at *2. The potential that a large donor may extract a promise that the
PAC will contribute to a particular candidate, however, concerns only the control
over the PAC’s agenda. It does not affect the funds available in the PAC’s hard-
money account, which is subject to strict restrictions on the amount it may raise
from a single donor and contribute to single candidate. This scenario would not
result in circumvention of individual contribution limits.

                                         -29-
Aplt. App. 129–30. The district court rejected these concerns: “Since political

parties legally can make independent expenditures, the mere fact that NMER and

NMTA are closely related to political parties does not affect the analysis

regarding their ability to make independent expenditures.” Aplt. App. 299.

      We agree, but with this caveat. While it is true that political parties can

make unlimited independent expenditures, see Colorado I, 518 U.S. at 618, the

Supreme Court in McConnell upheld restrictions on soft-money contributions to

political parties—funds not passed along to candidates’ campaigns but used for a

party’s general operating costs, get-out-the-vote drives, and issue advocacy. And

McConnell supports limits like those in BCRA that restrict soft-money

contributions to political parties. See McConnell, 540 U.S. at 145 (noting that an

“ample record in these cases” supported the congressional finding that soft-money

contributions to national party committees have “a corrupting influence”).

      The difference between this case and McConnell, however, is that New

Mexico’s definition of a “political committee” includes both political parties and

nonparty political committees. N.M. Stat. § 1-19-26(L). A state political party,

due to McConnell, is much less likely to bring a successful as-applied challenge

to a limitation on the contributions it may receive, particularly if there was record

evidence of state or local “parties hav[ing] sold access” to candidates. 540 U.S.

at 153 (emphasis in original); see also Republican Nat’l Comm. v. FEC, 698 F.

Supp. 2d 150 (D.D.C. 2010) (three-judge panel) (applying McConnell, post-

                                         -30-
Citizens United, to uphold federal ban on unlimited soft-money to state and local

parties).

       While the record suggests that there is some overlapping leadership, 12 the

question before us is whether political committees that are not formally affiliated

with a political party or candidate may receive unlimited contributions for

independent expenditures. On this question the answer is yes.

       If the political committees are indirectly controlled by political parties, that

would raise a separate issue—coordination. Though this question is not before

us, we note that the Supreme Court has long upheld provisions which designate

coordinated expenditures as indirect contributions. See Colorado II, 533 U.S. at

464–65; Buckley, 424 U.S. at 46 & n.53. If a PAC were making expenditures that

were coordinated with a political party, then such expenditures could be deemed

contributions to a political party. And those contributions would be subject to

whatever limitations that are still valid under McConnell. If New Mexico

believes that there is improper coordination between a PAC and a state or local



       12
          For example, Chris Collins is listed as the treasurer of NMER on its
registration form with the New Mexico Secretary of State, Aplt. App. 60, and he
attests to this fact in the Plaintiffs’ verified pleadings, id. at 39–40. In a separate
part of the same verified pleadings, Collins also declares that he is the chairman
of the Republican Party of Bernalillo County. Id. at 35–36. In their complaint,
Plaintiffs admit that NMER was “organized by” NM-GOP but insist that it
“operates completely independently of the NM-GOP, candidates, officeholders,
NM-GOP officers and staff, NM-GOP’s Executive Committee, and the NM-GOP
chairman.” Id. at 22.

                                          -31-
political party, then it could bring an enforcement action. But the record at the

preliminary injunction stage does not disclose any unlawful coordination, nor did

the parties adequately brief the issue on appeal or below.

      In sum, contribution limits must be “closely drawn” to serve “a sufficiently

important interest,” namely, the prevention of corruption or the appearance of

corruption. The Supreme Court has held that independent expenditures do not

invoke the anti-corruption rationale, and New Mexico does not differentiate

between contributions for independent expenditures and contributions for

candidate contributions. We therefore conclude that NMER and NMTA have

satisfied their showing of likelihood of success that N.M. Stat. § 1-19-34.7(A)(1)

is unconstitutional as applied to contributions to those organizations to be used

solely for independent expenditures.

                                III. Conclusion

      Because NMER and NMTA are likely to prevail on the merits in their

challenge against New Mexico’s law, we AFFIRM the district court’s grant of a

preliminary injunction enjoining the law’s enforcement.




                                        -32-